DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowable over the prior art for the following reasons. Rastegar and Murray (see below) are the closest prior art documents. Neither prior art reference teaches, suggests, or provides motivation for wherein each of the plurality of tubes includes an inner tube arranged inside each tube between an inner surface of each tube and the exothermic material inside each tube, the inner tube having a melting temperature lower than a melting temperature of the tube such that the inner tube melts from heat generated by the exothermic material. 
However, Shaw (US20190017795A1) appears to be the closest prior art reference to claim 16. Shaw discloses an inner tube arranged inside each tube between an inner surface of each tube and the exothermic material inside each tube ([0073]). That is, Shaw teaches a pyrotechnic device having an inner/outer tube arrangement as claimed. However, the inner tube is made of aluminum (melting point ~1200ºF) and the outer tube is made of zinc (melting point ~800ºF). Accordingly, Shaw fails to teach the limitation of, “…the inner tube having a melting temperature lower than a melting temperature of the tube.” In fact, by virtue of the materials used, Shaw teaches the opposite.
Claim 17 depends from claim 16 and is allowable due to its dependency on claim 16. 
Claim 18 is allowable for separate reasons from claims 16 and 17. The closest prior art is Rastegar and Murray. Neither prior art reference teaches, suggests, or provide motivation for a first plate welded to first ends of the plurality of tubes; and a second plate welded to second ends of the plurality of tubes; wherein each of the plurality of tubes welded to the second plate having a thermal isolation material between the second plate and the exothermic material. Indeed, Murray teaches the opposite in that the inertial igniter 200 has an opening 204 (see FIG. 13), which allows ignited sparks and fire to exit the inertial igniter and enter into the thermal battery ([0080]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein the predetermined shape is a cylinder.” Claim 2 depends from claim 1, which recites, “a plurality of tubes arranged into a predetermined shape.” Claim 1 refers a predetermined shape that is an arrangement of the plurality of tubes. Claim 2 appears to refer to the shape of each individual tube as a cylinder refers to a solid shape that comprises top and bottom surfaces, such that it would not be possible for a plurality of tubes to form a solid shape such as a cylinder. Thus, it’s unclear if the predetermined shape means to refer to the shape of the arrangement of the plurality of tubes or the shape of each individual (or at least one of) tube of the plurality of tubes. Claim 2 is interpreted as meaning, “…wherein each of the plurality of tubes have a cylindrical shape.” 

Response to Arguments
In view of the amendments filed 05/31/2022, the prior rejections under 35 U.S.C. §112 have been withdrawn.
In view of the amendments filed 05/31/2022 to claim 1, the prior double patenting rejections over US10186713B2 have been withdrawn. 
Applicant's arguments in relation to the prior rejections under 35 U.S.C. §102 filed 05/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that Rastegar (US201800131552) does not disclose a “plurality of tubes.” While the claim is no longer anticipated, the claim is not patentable because mere duplication of a part typically has no patentable significance unless a new and unexpected result is produced (see rejection below). In the instant case, there is no evidence of record indicated that the duplication of the tube of Rastegar has any new and unexpected result. Accordingly, the claims are rejected as being obvious over the reference.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, and 12-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murray (US20140013983A1; the reference is being referred to as “Murray,” which is the last name of the second inventor, since the first inventor’s last name, “Rastegar” refers to a different prior art document applied in rejections below).
Regarding claim 1, Murray teaches a load-bearing structure (inertial igniter assembly FIG. 19, see explanation below) comprising:
	a plurality of tubes (inertial igniter 200, FIG. 19; [010]) arranged into a predetermined shape (see FIG. 19, the predetermined shape is triangular or close-packed); and
	 an exothermic material disposed in at least a portion of each of the plurality of tubes (inertial igniter pyrotechnics 215, FIG. 13; [0080]).  
The thermal battery/inertial igniter assembly is considered load-bearing because Murray teaches these products are capable of withstanding high forces ([0022]) which is consistent with the instant applications discussion of the term, “load-bearing.” 
Regarding claim 2, Murray teaches the load-bearing structure of claim 1 as described above. This claim is rejected under 35 U.S.C. §112(b) for being indefinite (see above). Murray also teaches wherein each of the plurality of tubes have a cylindrical shape (see FIG. 19, the inertial igniters are clearly cylindrical).  
Regarding claim 4, Murray teaches the load-bearing structure of claim 1 as described above. Murray also teaches one or more initiation devices (striker mass 205, guides 203, surfaces 206, etc. , FIG. 13; [0082]) for initiating the exothermic material.  The structure of the initiation device is shown at FIG. 13. The various components of the inertial igniter work together to ignite upon acceleration, which meets the limitation.
Regarding claim 12, Murray teaches the load-bearing structure of claim 1 as described above. Murray also teaches wherein the plurality of tubes are arranged side-by side (see FIG. 19, the inertial igniters 200 are arranged side-by-side).  
Regarding claim 13, Murray teaches the load-bearing structure of claim 1 as described above. Murray also teaches wherein the plurality of tubes are welded together along a longitudinal length as shown below.
The claim limitation of, “weld[ing] together” is interpreted as being a product-by-process claim limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the instant case, the claim language is interpreted as meaning that the tubes are integral or bonded with each other. Murray teaches this limitation at [0104]. Since the cylinders are arranged side-by-side, the limitation of being welded “along a longitudinal length” would necessarily be met, because the arrangement shown at FIG. 19 could not be made integral at their distal ends. 
	
Claim Rejections - 35 USC §§ 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 14-15 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Rastegar (US20180013152A1).
Regarding claim 1, Rastegar discloses a load-bearing structure (heat supply 112; FIG. 2; [0031]) comprising:
a plurality of tubes (tube 116/116a, FIGS. 1a-1b; [0031]; the flattened tube 116a is formed into 118 or 120; see discussion of limitation “plurality” below) wound into a predetermined shape (the cylindrical spiral shape 118 or flat spiral shape 120 are held to be predetermined shapes); and 
an exothermic material disposed in at least a portion of each of the plurality of tubes (pyrotechnic material 114 is compacted into tube 116; FIGS. 1a-1b; [0031]).  
Regarding the term, “plurality of tubes,” Rastegar does not explicitly teach a plurality of tubes. However, the limitation is more likely than not taught by Rastegar. Rastegar teaches that the heat supply can completely surround the battery core ([0033]). To surround more than one face of the battery core, Rastegar would have necessarily had to have used a plurality of tubes 118 and/or 120. For instance, the outer surface of the battery core 104, which is cylindrical, could be covered by the tube 118 shown by FIG. 1c and the top and bottom would be covered by tube 120 of FIG. 1d in order to completely surround the battery core 104. Other configurations could be used as well. However, Rastegar would have necessarily had to have used a plurality of tubes in order to completely surround the core. Accordingly, the limitation is taught by Rastegar.
In the alternative, it has been held that absent a new and unexpected result, a mere duplication of a part has no patentable significance. See In re Harza, 274 F.2d 669, 124 USPQ 378 and MPEP 21440.4 §VI.B. Rastegar teaches two distinct tube shapes (118, 120, FIGS. 1c-1d) of the tube. As an example, it would have been obvious before the effective filing date of the claimed invention to cover both the top and bottom of battery core 104 by using at least two of tube 120 (flat spirally wound shape). Moreover, the skilled person could have used multiple tubes 118 of FIG. 1c by concentrically stacking two or more tubes 118 around the cylindrical battery core 104. Thus, it would have been obvious before the effective filing date of the claimed invention to duplicate the tube of Rastegar to arrive at the claimed invention. 
The claim term, “load-bearing structure” has not been given a special definition in the specification of the instant application and is interpreted under the broadest reasonable interpretation standard. See MPEP 2111. The undersigned interprets the term as meaning any structure capable of supporting at least some of the weight of another structure. Given that there is no apparent structural differentiation between the embodiments of Rastegar and the claimed invention, Rastegar is held as meeting this limitation. Furthermore, it is noted that Rastegar discloses tube 116 may be constructed of aluminum ([0031]), a material that is widely used in load-bearing applications.
Regarding claim 2, Rastegar discloses the load-bearing structure of claim 1 as described above. This claim is rejected under 35 U.S.C. §112(b) for being indefinite (see above).  Rastegar teaches wherein each of the plurality of tubes have a cylindrical shape (cylindrical shape, [0018]). 
Regarding claim 4, Rastegar discloses the load-bearing structure of claim 1 as described above and further comprising one or more initiation devices for initiating the exothermic material (“[a] piezoelectric stack 110 may be provided as an inertial starter disposed in the casing for at least activating the thermal battery upon the casing…” (emphasis added, [0029]); and “heat supply, 112 that is wrapped around the thermal battery core that is initiated upon battery activation to keep the core above its operational temperature for an extended period of time, such as 200-300 seconds”, [0030]; the piezoelectric stack 110 activates the battery, which initiates the heat supply 112 that includes pyrotechnic material 114, [0031]; see also [0010]).
Regarding claim 5, Rastegar discloses the load-bearing structure of claim 1 and wherein the tube is compressed in a cross-section to compact the exothermic material disposed on the plurality of tubes (flattened tube 116a, FIG. 1b; [0031]; the tube 116 may be flattened into flattened tube 116a by pressing or rolling which would compact the exothermic material (see [0031])). 
Regarding claim 6, Rastegar discloses a thermal battery (thermal battery 100, FIG. 2; [0029]) comprising a battery core (battery core 104, FIG. 2; [0029]) and Rastegar as discussed above discloses the load-bearing structure of claim 1. Furthermore, Rastegar discloses that the load-bearing structure (i.e., cylindrical spiral shape 118 or flat spiral shape 120 as discussed above) can at least partially surround the battery core (“…to cover around and/or top and bottom surfaces, respectively, of the battery core…” ([0031])). 
Rastegar does not explicitly disclose in claim 1 that there are a plurality of tubes. However, the limitation is more likely than not taught by Rastegar. Rastegar teaches that the heat supply can completely surround the battery core ([0033]). To surround more than one face of the battery core, Rastegar would have necessarily had to have used a plurality of tubes 118 and/or 120. For instance, the outer surface of the battery core 104, which is cylindrical, could be covered by the tube 118 shown by FIG. 1c and the top and bottom would be covered by tube 120 of FIG. 1d in order to completely surround the battery core 104. Other configurations could be used as well. However, Rastegar would have necessarily had to have used a plurality of tubes in order to completely surround the core. Accordingly, the limitation is taught by Rastegar.
In the alternative, it has been held that absent a new and unexpected result, a mere duplication of a part has no patentable significance. See In re Harza, 274 F.2d 669, 124 USPQ 378 and MPEP 21440.4 §VI.B. Rastegar teaches two distinct tube shapes (118, 120, FIGS. 1c-1d) of the tube. As an example, it would have been obvious before the effective filing date of the claimed invention to cover both the top and bottom of battery core 104 by using at least two of tube 120 (flat spirally wound shape). Moreover, the skilled person could have used multiple tubes 118 of FIG. 1c by concentrically stacking two or more tubes 118 around the cylindrical battery core 104. Thus, it would have been obvious before the effective filing date of the claimed invention to duplicate the tube of Rastegar to arrive at the claimed invention. 
Regarding claim 14,  Rastegar teaches the thermal battery of claim 1 as described above. Rastegar also teaches wherein the tube is circular in cross-section (see tube 116 of FIG. 1a).   
Regarding claim 15, Rastegar teaches the load-bearing structure of claim 1 as described above. Rastegar also teaches wherein the exothermic material is a pyrotechnic (pyrotechnic material 114; FIGS. 1a-1b; [0031]).  
Regarding claim 19,  Rastegar teaches the thermal battery of claim 6 as described above. Rastegar also teaches wherein the plurality of tubes forms a casing of the thermal battery (tube 116 is included in heat supply 112, which surrounds the battery core 104, see FIG. 2).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10, 11 and 16 of copending Application No. 17/103,582 (“the ‘582 application”). This is a provisional nonstatutory double patenting rejection.
The rejections over the ‘582 application are set forth in the claim table given below.
Claim No. of Instant Application
Claim No. of ‘582 Application
1
8
4
9
5
10
6
16
12
11


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721 

/CHRISTINA CHERN/Primary Examiner, Art Unit 1721